EXHIBIT 10.53

 

Callaway Golf Company   Recipient: George Fellows Cash Unit Grant Agreement  
Effective Grant Date: September 3, 2008   Number of Cash Units: 1,000,000  
Plan: 2004 Incentive Plan

CALLAWAY GOLF COMPANY, a Delaware corporation (the “Company”), has elected to
grant to you, the Recipient named above, a Cash Unit award subject to the
restrictions and on the terms and conditions set forth below, in consideration
for your services to the Company. Terms not otherwise defined in this Cash Unit
Grant Agreement (“Agreement”) will have the meanings ascribed to them in the
Plan identified above (the “Plan”).

 

1. Governing Plan. The Recipient hereby acknowledges receipt of a copy of the
Plan and a prospectus for the Plan (the “Plan Prospectus”). This Cash Unit award
is subject in all respects to the applicable provisions of the Plan, which are
incorporated herein by this reference. In the case of any conflict between the
provisions of the Plan and this Agreement, the provisions of the Plan will
control.

 

2. Grant of Cash Unit. Effective as of the Effective Grant Date identified
above, the Company has granted and issued to the Recipient the number of Cash
Units identified above (the “CUs”), representing an unfunded, unsecured promise
of the Company to deliver in the future one dollar ($1.00) per Cash Unit
granted, subject to the claims of the Company’s creditors and the terms,
conditions and restrictions set forth in this Agreement. Nothing contained in
this Agreement, and no action taken pursuant to its provisions, will create or
be construed to create a trust of any kind or a fiduciary relationship between
Recipient and the Company or any other person.

 

3. Restrictions on the CU. The CU is subject to the following restrictions:

 

  (a) No Transfer. The CU and the cash payment right it represents may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of or
encumbered until the cash payment is actually made to the Recipient when the
restrictions set forth in paragraph 4 expire, and any additional requirements or
restrictions contained in this Agreement have been satisfied, terminated or
waived by the Company in writing.

 

  (b) Cancellation of Unvested Portion of CU. In the event Recipient ceases to
provide “Continuous Service” (as defined below) for any reason before the
restrictions set forth in paragraph 4 expire, this award shall be cancelled with
respect to any then unvested portion and no additional portion shall vest or
become payable; provided, however, that the Board of Directors or a designated
Board committee (the “Board”) may, in its discretion, determine not to cancel
and void all or part of such unvested award, in which case the Board may impose
whatever conditions it considers appropriate with respect to such portion of the
unvested award.

For purposes of this Agreement, “Continuous Service” means that the Recipient’s
service with the Company or its “parent” or “subsidiary” as such terms are
defined in Rule 405 of the Securities Act (each an “Affiliate” and together
“Affiliates”), whether as an employee, director or consultant, is not
interrupted or terminated. The Board shall have the authority to determine the
time or times at which “parent” or “subsidiary” status is determined within the
foregoing definition of Affiliate. A change in the capacity in which the
Recipient renders service to the Company or an Affiliate as an employee,
consultant or director or a change in the entity for which the Recipient renders
such service, provided that there is no interruption or termination of the
Recipient’s service with the



--------------------------------------------------------------------------------

Company or an Affiliate, shall not terminate a Recipient’s Continuous Service.
For example, a change in status from a director of the Company to a consultant
of a subsidiary or to an employee shall not constitute an interruption of
Continuous Service. To the extent permitted by law, the Board, in its sole
discretion, may determine whether Continuous Service shall be considered
interrupted in the case of any leave of absence approved by that party,
including sick leave, military leave or any other personal leave.
Notwithstanding the foregoing, a leave of absence shall be treated as Continuous
Service for purposes of vesting in the CU only to such extent as may be provided
in the Company’s leave of absence policy, in the written terms of any leave of
absence agreement or policy applicable to the Recipient, or as otherwise
required by law.

 

4. Lapse of Restrictions. The restrictions imposed under paragraph 3 above will
lapse and expire, and the CU will vest, in accordance with the following:

 

  (a) Vesting Schedule. Subject to earlier cancellation, and subject to the
accelerated vesting provisions, if any, set forth in any agreement between
Recipient and the Company or its Affiliate, as the same may be amended,
modified, extended or renewed from time to time, the restrictions imposed under
paragraph 3 will lapse and be removed in accordance with the vesting schedule
set forth below (the “Vesting Schedule”):

 

Number of Units

  

Date Restrictions Lapse

1,000,000    December 15, 2011

The Board, however, may, in its discretion, accelerate the Vesting Schedule (in
which case, the Board may impose whatever conditions it considers appropriate on
the accelerated portion). In addition, the restrictions imposed under paragraph
3 will automatically lapse and be removed immediately prior to any Change in
Control, if the Recipient is providing Continuous Service to the Company or its
Affiliate at that time, provided, however, that the Board, in its sole
discretion, may provide that such restrictions do not automatically lapse
immediately prior to any such Change in Control, and instead provide that the
CUs shall continue under the same terms and conditions or shall continue under
the same terms and conditions under a similar award with reference to the Cash
metrics of a successor company that may be issued in exchange or settlement of
such CUs in connection with a Change in Control. Notwithstanding the foregoing,
if the Board elects to provide that such restrictions do not lapse in connection
with a Change in Control and Recipient’s Continuous Service is terminated for
any reason within one year following such Change in Control, then such
restrictions shall lapse and be removed immediately upon such termination of
Continuous Service. For purposes hereof, “Change in Control” shall have the
meaning set forth in Exhibit A attached hereto.

 

(b) Effect of Vesting. Unless deferred under a deferred compensation plan
sponsored by the Company, effective as of the date the CU vests, the Company
shall deliver to the Recipient a cash payment of one dollar ($1.00) per vested
Cash Unit.

 

(c)

Payment of Taxes. Recipient authorizes the Company and/or its Affiliate to
withhold all applicable tax-related items legally payable by Recipient from his
or her wages or other cash compensation paid to Recipient by the Company and/or
its Affiliate and from the cash payment contemplated by this Agreement in
connection with the vesting of the CU. The Company shall reduce the cash payment
by the amount of cash sufficient to cover all withholding taxes applicable to
the cash payment. Recipient acknowledges that the ultimate liability for all
tax-related items legally due by Recipient is and remains

 

-2-



--------------------------------------------------------------------------------

 

Recipient’s responsibility and that Company and/or Recipient’s employer (1) make
no representations or undertakings regarding the treatment of any tax-related
items in connection with any aspect of the CU grant, including the grant,
vesting or payment of the CU, and (2) do not commit to structure the terms of
the grant or any aspect of the CU to reduce or eliminate Recipient’s liability
for tax-related items.

 

5. Nature of Grant. In accepting the grant, Recipient acknowledges that:

 

  (a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement;

 

  (b) the grant of the CU is voluntary and occasional and does not create any
contractual or other right to receive future grants of CUs, or benefits in lieu
of CUs, even if CUs have been granted repeatedly in the past, and all decisions
with respect to future CU grants, if any, will be at the sole discretion of the
Company;

 

  (c) Recipient’s participation in the Plan shall not create a right to
Continued Service with the Company or an Affiliate and shall not interfere with
the ability the Company or an Affiliate to terminate Recipient’s service
relationship at any time with or without cause;

 

  (d) Recipient is voluntarily participating in the Plan;

 

  (e) the CU is an extraordinary benefit and is not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company or an Affiliate; and

 

  (f) in consideration of the grant of the CU, no claim or entitlement to
compensation or damages shall arise from termination of the CU or diminution in
value of the CU resulting from termination of Recipient’s Continuous Service by
the Company or an Affiliate (for any reason whatsoever) and Recipient
irrevocably releases the Company and its Affiliates from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by signing this Agreement,
Recipient shall be deemed irrevocably to have waived his or her entitlement to
pursue such claim.

 

6. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the CU and participation in the Plan or future
CUs that may be granted under the Plan by electronic means or to request
Recipient consent to participate in the Plan by electronic means. Recipient
hereby consents to receive such documents by electronic delivery and, if
requested, to agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

 

7. Taxable Event. The Recipient acknowledges that the CU will have significant
tax consequences to the Recipient and Recipient is hereby advised to consult
with Recipient’s own tax advisors concerning such tax consequences. A general
description of the U.S. federal income tax consequences related to awards under
the Plan is set forth in the Plan Prospectus.

 

-3-



--------------------------------------------------------------------------------

8. Amendment. This Agreement may be amended only by a writing executed by the
Company and Recipient which specifically states that it is amending this
Agreement. Notwithstanding the foregoing, this Agreement may be amended solely
by the Board by a writing which specifically states that it is amending this
Agreement, so long as a copy of such amendment is delivered to Recipient, and
provided that no such amendment adversely affecting Recipient’s rights hereunder
may be made without Recipient’s written consent. Without limiting the foregoing,
the Board reserves the right to change, by written notice to Recipient, the
provisions of this Agreement in any way it may deem necessary or advisable to
carry out the purpose of the grant as a result of any change in applicable laws
or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change will be applicable only to rights relating to that
portion of the award which is then subject to restrictions as provided herein.

 

9. Miscellaneous.

 

  (a) The rights and obligations of the Company under this Agreement will be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder will inure to the benefit of, and be
enforceable by the Company’s successors and assigns.

 

  (b) Recipient agrees upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of this Agreement.

 

  (c) Recipient acknowledges that the CU award granted to Recipient under the
Plan is subject to all general Company policies as amended from time to time.

 

10. Severability. The provisions of this Agreement shall be deemed to be
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any person or any
circumstance, is held to be invalid or unenforceable under present or future
laws effective during the term of this Agreement, such provision shall be fully
severed, and in lieu thereof there shall automatically be added as part of this
Agreement a suitable and equitable provision in order to carry out, so far as
may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision.

 

11. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware and applicable federal law.

 

12. Irrevocable Arbitration of Disputes.

 

  (a) You and the Company agree that any dispute, controversy or claim arising
hereunder or in any way related to this Agreement, its interpretation,
enforceability, or applicability, that cannot be resolved by mutual agreement of
the parties shall be submitted to binding arbitration. The parties agree that
arbitration is the parties’ only recourse for such claims and hereby waive the
right to pursue such claims in any other forum, unless otherwise provided by
law. Any court action involving a dispute which is not subject to arbitration
shall be stayed pending arbitration of arbitrable disputes.

 

  (b) You and the Company agree that the arbitrator shall have the authority to
issue provisional relief. You and the Company further agree that each has the
right, pursuant to California Code of Civil Procedure section 1281.8, to apply
to a court for a provisional remedy in connection with an arbitrable dispute so
as to prevent the arbitration from being rendered ineffective.

 

-4-



--------------------------------------------------------------------------------

  (c) Any demand for arbitration shall be in writing and must be communicated to
the other party prior to the expiration of the applicable statute of
limitations.

 

  (d) The arbitration shall be administered by JAMS pursuant to its Employment
Arbitration Rules and Procedures. The arbitration shall be conducted in San
Diego by a former or retired judge or attorney with at least 10 years experience
in employment-related disputes, or a non-attorney with like experience in the
area of dispute, who shall have the power to hear motions, control discovery,
conduct hearings and otherwise do all that is necessary to resolve the matter.
The parties must mutually agree on the arbitrator. If the parties cannot agree
on the arbitrator after their best efforts, an arbitrator will be selected from
JAMS pursuant to its Employment Arbitration Rules and Procedures. The Company
shall pay the costs of the arbitrator’s fees.

 

  (e) The arbitration will be decided upon a written decision of the arbitrator
stating the essential findings and conclusions upon which the award is based.
The arbitrator shall have the authority to award damages, if any, to the extent
that they are available under applicable law(s). The arbitration award shall be
final and binding, and may be entered as a judgment in any court having
competent jurisdiction. Either party may seek review pursuant to California Code
of Civil Procedure section 1286, et seq.

 

  (f) It is expressly understood that the parties have chosen arbitration to
avoid the burdens, costs and publicity of a court proceeding, and the arbitrator
is expected to handle all aspects of the matter, including discovery and any
hearings, in such a way as to minimize the expense, time, burden and publicity
of the process, while assuring a fair and just result. In particular, the
parties expect that the arbitrator will limit discovery by controlling the
amount of discovery that may be taken (e.g., the number of depositions or
interrogatories) and by restricting the scope of discovery only to those matters
clearly relevant to the dispute. However, at a minimum, each party will be
entitled to at least one (1) deposition and shall have access to essential
documents and witnesses as determined by the arbitrator.

 

  (g) The provisions of this Section shall survive the expiration or termination
of the Agreement, and shall be binding upon the parties.

THE PARTIES HAVE READ SECTION 12 AND IRREVOCABLY AGREE TO ARBITRATE ANY DISPUTE
IDENTIFIED ABOVE.

 

             (Company)

  

             (Recipient))

 

13. Data Privacy. Recipient hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data as described in this document by and among, as applicable,
Recipient’s employer, and the Company and its subsidiaries and affiliates for
the exclusive purpose of implementing, administering and managing Recipient’s
participation in the Plan.

Recipient understands that the Company and Recipient’s employer may hold certain
personal information about Recipient, including, but not limited to, Recipient’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all CUs or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in Recipient’s favor, for the purpose of implementing, administering

 

-5-



--------------------------------------------------------------------------------

and managing the Plan (“Data”). Recipient understands that Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan, that these recipients may be located in Recipient’s
country or elsewhere, and that the recipients’ country may have different data
privacy laws and protections than Recipient’s country. Recipient understands
that he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting the local human resources representative.
Recipient authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing Recipient’s participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom Recipient may elect to deposit any proceeds acquired
upon vesting of the CU. Recipient understands that Data will be held only as
long as is necessary to implement, administer and manage Recipient’s
participation in the Plan. Recipient understands that he or she may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, without cost, by contacting in writing the local human
resources representative. Recipient understands, however, that refusing or
withdrawing consent may affect Recipient’s ability to participate in the Plan.
For more information on the consequences of refusal to consent or withdrawal of
consent, Recipient understands that he or she may contact the local human
resources representative.

IN WITNESS WHEREOF, the Company and Recipient have executed this Agreement
effective as of the Effective Grant Date.

 

  CALLAWAY GOLF COMPANY     GEORGE FELLOWS By:  

/s/ Samuel H. Armacost

   

/s/ George Fellows

  Samuel H. Armacost     George Fellows   Chair of Compensation and Management
Succession Committee    

 

-6-



--------------------------------------------------------------------------------

EXHIBIT A

A “Change in Control” means the following and shall be deemed to occur if any of
the following events occurs:

 

  (a) Any person, entity or group, within the meaning of Section 13(d) or 14(d)
of the Securities Exchange Act of 1934 (the “Exchange Act”) but excluding the
Company and its subsidiaries and any employee benefit or stock ownership plan of
the Company or its subsidiaries and also excluding an underwriter or
underwriting syndicate that has acquired the Company’s securities solely in
connection with a public offering thereof (such person, entity or group being
referred to herein as a “Person”) becomes the beneficial owner (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either the then outstanding shares of Common Stock or the combined voting power
of the Company’s then outstanding securities entitled to vote generally in the
election of directors; or

 

  (b) Individuals who, as of the effective date hereof, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of the Company,
provided that any individual who becomes a director after the effective date
hereof whose election, or nomination for election by the Company’s shareholders,
is approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered to be a member of the Incumbent Board
unless that individual was nominated or elected by any Person having the power
to exercise, through beneficial ownership, voting agreement and/or proxy, 20% or
more of either the outstanding shares of Common Stock or the combined voting
power of the Company’s then outstanding voting securities entitled to vote
generally in the election of directors, in which case that individual shall not
be considered to be a member of the Incumbent Board unless such individual’s
election or nomination for election by the Company’s shareholders is approved by
a vote of at least two-thirds of the directors then comprising the Incumbent
Board; or

 

  (c) Consummation by the Company of the sale, lease, exchange or other
disposition (in one transaction or a series of related transactions) by the
Company of all or substantially all of the Company’s assets or a reorganization
or merger or consolidation of the Company with any other person, entity or
corporation, other than

 

  (i) a reorganization or merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto (or, in
the case of a reorganization or merger or consolidation that is preceded or
accomplished by an acquisition or series of related acquisitions by any Person,
by tender or exchange offer or otherwise, of voting securities representing 5%
or more of the combined voting power of all securities of the Company,
immediately prior to such acquisition or the first acquisition in such series of
acquisitions) continuing to represent, either by remaining outstanding or by
being converted into voting securities of another entity, more than 50% of the
combined voting power of the voting securities of the Company or such other
entity outstanding immediately after such reorganization or merger or
consolidation (or series of related transactions involving such a reorganization
or merger or consolidation), or

 

  (ii) a reorganization or merger or consolidation effected to implement a
recapitalization or reincorporation of the Company (or similar transaction) that
does not result in a material change in beneficial ownership of the voting
securities of the Company or its successor; or

 

-1-



--------------------------------------------------------------------------------

  (d) Approval by the shareholders of the Company or an order by a court of
competent jurisdiction of a plan of complete liquidation or dissolution of the
Company.

 

-2-